EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Specification:

On Page 1, line 1 after the “2019,” insert the phrase –now US Pat. No 10,980,349,--.

In the Claims: 
Claim 1, line 2, after the “comprising:” insert --a base;--.
Claim 7, line 3 after the phrase “comprising:” insert a –base--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art has failed to suggest either singly or in combination a novel portable head support.  The applicant has disclosed the use of a baseboard comprising: a base with at least one channel with a hinge located proximate to one end of the at least one channel.  A headrest comprising: at least one rail having a width substantially equal to the at least one channel that slidably engages the at least one channel; whereby a bracket disposed at an end of the at least one rail limits movement of the headrest relative to the base in a first parallel direction by engaging the hinge when an edge of the headrest is proximately aligned with an edge of the base; and a mechanical stop disposed on and having a substantially equal width as the at least one rail, wherein a surface of the stop is in contact with the channel when the headrest and base overlap.  The mechanical stop engages a terminal edge of the channel when the headrest and base are non-overlapping.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos.  7,036,168, 7,367,626 and 8,985,693 show features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
January 29, 2022